Exhibit 10.1

 

AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT

 

This AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT dated as of July 25, 2008
(this “Amendment”), by and among LINENS ‘N THINGS, INC., a Delaware corporation
(“LNT”) and LINENS ‘N THINGS CENTER, INC., a California corporation (“LNT
Center” and together with LNT the “US Borrowers” and each individually a “US
Borrower”), LINENS ‘N THINGS CANADA CORP., a Nova Scotia unlimited company
(“Canadian Borrower” and together with US Borrowers, the “Borrowers”); LINENS
HOLDING CO., a Delaware corporation (“Holdings”); the Subsidiary Guarantors; the
Lenders; GE CAPITAL MARKETS, INC. (“GECM”), as lead arranger (in such capacity,
“Arranger”); GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”), as US
swingline lender (in such capacity, “US Swingline Lender”); GENERAL ELECTRIC
CAPITAL CORPORATION, as US administrative agent (in such capacity, “US
Administrative Agent”) for the Lenders and the Issuing Banks and as US
collateral agent (in such capacity, the “US Collateral Agent”) for the Secured
Parties; GE CANADA FINANCE HOLDING COMPANY (“GE CANADA”), as Canadian collateral
agent (in such capacity, the “Canadian Collateral Agent”; the US Collateral
Agents and the Canadian Collateral Agents are collectively referred to herein as
the “Collateral Agents”) for the Secured Parties; GE CANADA, as Canadian
administrative agent (in such capacity, the “Canadian Administrative Agent”
together with the US Administrative Agents, the “Administrative Agents”) for the
Lenders and the Issuing Banks, and GE CANADA, as Canadian swingline lender (in
such capacity, “Canadian Swingline Lender” and together with US Swingline
Lender, the “Swingline Lenders”), amends certain provisions of the Senior
Secured, Super-Priority Debtor-in-Possession and Exit Option Credit Agreement,
dated as of May 5, 2008, among the US Borrowers, each as a debtor and a
debtor-in-possession, the Canadian Borrower, the Lenders party thereto, the
Guarantors party thereto, the Arranger and the Agents (as amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement.

 

WHEREAS, the Loan Parties have requested that the Administrative Agents and the
undersigned Lenders waive certain of the terms and provisions of the Credit
Agreement, as specifically set forth in this Amendment and agree to amend
certain of the terms and provisions of the Credit Agreement, as specifically set
forth in this Amendment;

 

NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

§1.          Limited Waiver and Consent Under Credit Agreement.

 

(a)           The Loan Parties have failed to comply with the budget compliance
covenants set forth in Section 6.21(b) of the Credit Agreement for each of the
Cumulative Four Week Period ended July 5, 2008 and the Cumulative Four Week
Period ended July 12, 2008.  The Loan Parties acknowledge that such failures
constitute Events of Default pursuant to Section 8.01(d) of the Credit Agreement
(the “Specified Defaults”), and request a waiver from the Administrative Agents
and the Lenders in respect thereof.  Subject to the satisfaction of the
conditions precedent and covenants specified in §5 and §6 of this Amendment,
respectively, the Administrative Agents and the Lenders party hereto hereby
waive the Specified

 

--------------------------------------------------------------------------------


 

Defaults; provided, that the foregoing waivers shall be rescinded and no longer
effective if the Loan Parties fail to comply in full with the provisions hereof.

 

(b)           The Administrative Agents and the Lenders hereby consent to the
updated Budget delivered to the Administrative Agents by the Loan Parties as of
July 14, 2008 (the “Revised Budget”), which Revised Budget shall be deemed
effective as of such date of delivery.

 

§2.          Amendments to the Credit Agreement.

 

(a)           Section 1.01 of the Credit Agreement is hereby modified by
deleting the definition of “Cumulative Four Week Period” in its entirety and
replacing it with the following:

 

““Cumulative Four Week Period” shall mean the four-week period up to and through
the Saturday of the most recent week then ended, or if a four-week period has
not then elapsed from the Petition Date, such shorter period since the Petition
Date through the Saturday of the most recent week then ended, or if a four-week
period has not then elapsed from the First Amendment Effective Date, such
shorter period since the First Amendment Effective Date through the Saturday of
the most recent week then ended.”

 

(b)           Section 1.01 of the Credit Agreement is hereby modified by adding
the following definitions:

 

““Consensual Plan of Reorganization” shall mean a Plan of Reorganization which
has also been approved by the Ad Hoc Noteholders Committee and the Committee.”

 

““Lease Extension Letter” shall mean an agreement, in form and substance
reasonably satisfactory to the Agents, to extend the time for assumption or
rejection to no earlier than March 31, 2009.”

 

““Non-Extended Lease” shall mean any Lease other than Leases which have either
been (i) assumed or (ii) as to which the Loan Parties shall have received a
fully-executed and effective Lease Extension Letter.”

 

““Non-Extended Lease Location” shall mean any warehouse location or retail
location not subject to a Lease Extension Letter.”

 

(c)           Section 6.21 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“SECTION 6.21.  Budget Compliance Covenants.  Allow (a) the payment of any
expenses or other disbursements other than those set forth in the Budget;
provided that the Actual Disbursement Amount (i) for any Cumulative Four Week
Period ending prior to August 1, 2008, may exceed the Budgeted Disbursement
Amount for such Cumulative Four Week Period by no more than ten percent (10%),
and (ii) for any Cumulative Four Week Period ending on or after August 1, 2008,
may exceed the Budgeted Disbursement Amount for such

 

2

--------------------------------------------------------------------------------


 

Cumulative Four Week Period by no more than five percent (5%); (b) Actual Sales
Receipts (i) for any Cumulative Four Week Period ending prior to August 1, 2008,
to be less than ninety percent (90%) of the Budgeted Sales Receipts for such
Cumulative Four Week Period as set forth in the Budget and (ii) for any
Cumulative Four Week Period ending on or after August 1, 2008, to be less than
ninety-five percent (95%) of the Budgeted Sales Receipts for such Cumulative
Four Week Period as set forth in the Budget; or (c) the Actual Inventory Amount
(i) at any time prior to August 1, 2008, to be less than ninety percent (90%) of
the Budgeted Inventory Amount at such time as set forth in the Budget and
(ii) at any time on or after August 1, 2008, to be less than ninety-five percent
(95%) of the Budgeted Inventory Amount at such time as set forth in the Budget.”

 

(d)           Sections 8.01(p)(i) through 8.01(p)(xix) of the Credit Agreement
are hereby deleted in their entirety and replaced with the following:

 

“(i)          the bringing by a Debtor of a motion, or the execution by a Debtor
of a written agreement, or the filing by a Debtor of any plan of reorganization
or disclosure statement attendant thereto by a Debtor in any Chapter 11 Case:
(w) to obtain additional financing under Section 364(c) or (d) of the Bankruptcy
Code not otherwise permitted pursuant to this Agreement; (x) to grant any Lien
other than a Permitted Lien upon or affecting any Collateral; (y) except as
provided in the Interim or Final Order, as the case may be, to use cash
collateral of the Secured Parties under Section 363(c) of the Bankruptcy Code
without the prior written consent of the Administrative Agents and the Required
Lenders; or (z) any other action or actions materially adverse to the
Administrative Agents and the Lenders or their rights and remedies hereunder or
their interest in the Collateral;

 

(ii)           the failure of the Debtors to deliver to the Agents, the Ad Hoc
Noteholders Committee and the Committee a term sheet for a proposed Consensual
Plan of Reorganization on or prior to August 1, 2008;

 

(iii)          with respect to (x) all of the Debtors’ warehouse locations
(other than the Permitted Store Closings identified on Schedule 5.17 hereto) and
(y) not less than eighty percent (80%) of the Debtors’ retail locations (other
than the Permitted Store Closings identified on Schedule 5.17 hereto), the
failure of the Debtors, on or prior to August 1, 2008, to either (A) assume the
relevant Leases or (B) obtain Lease Extension Letters in form and substance
reasonably satisfactory to the Agents;

 

(iv)          with respect to all Non-Extended Leases, any of the following:

 

(A)          the failure of the Debtors to distribute to prospective liquidators
“bid books” covering the Non-Extended Lease Locations, in form and substance
reasonably satisfactory to the Agents, on or prior to August 8, 2008;

 

(B)           the failure of the Debtors to complete the auction for inventory
at the Non-Extended Lease Locations, on term and conditions reasonably
satisfactory to the Agents, on or prior to August 27, 2008;

 

3

--------------------------------------------------------------------------------


 

(C)           the failure of the Debtors to obtain an order from the U.S.
Bankruptcy Court, in form and substance reasonably satisfactory to the Agents,
approving the sale of the inventory at the Non-Extended Lease Locations, on or
prior to August 28, 2008;

 

(D)          the failure of the Debtors to execute agency documents and all
other relevant documents, such documents in form and substance reasonably
satisfactory to the Agents, in connection with the sale of the inventory at the
Non-Extended Lease Locations, on or prior to August 28, 2008;

 

(E)           the failure of the Debtors to consummate the sale of the inventory
at the Non-Extended Lease Locations, on terms and conditions reasonably
satisfactory to the Agents, on or prior to August 29, 2008;

 

(v)           the failure of the Debtors to deliver to the Agents a term sheet
reflecting a proposed Consensual Plan of Reorganization reasonably acceptable to
the Agents (and for which the Agents are reasonably satisfied as to the
likelihood that such Consensual Plan of Reorganization will be approved and
confirmed by the U.S. Bankruptcy Court), on or prior to August 15, 2008;

 

(vi)          the failure of the Debtors to file the Consensual Plan of
Reorganization and a disclosure statement relating thereto (each in form and
substance satisfactory to the Required Lenders in their sole discretion) with
the U.S. Bankruptcy Court, on or prior to August 29, 2008;

 

(vii)         (x) the filing of any plan of reorganization or disclosure
statement attendant thereto, or any direct or indirect amendment to such plan or
disclosure statement, by a Debtor to which the Required Lenders do not consent
or otherwise agree to the treatment of their claims thereunder or (y) the entry
of any order terminating any Loan Party’s exclusive rights to file a plan of
reorganization;

 

(viii)        the entry of an order in any of the Chapter 11 Cases confirming a
plan or plans of reorganization that (x) is not acceptable to the Required
Lenders in their sole discretion or (y) does not contain a provision for
termination of the Commitments and repayment in full in cash of all of the
Obligations under this Agreement on or before the effective date of such plan or
plans (unless otherwise consented to by the Required Lenders);

 

(ix)           the failure of the Debtors to obtain approval of a disclosure
statement (in form and substance satisfactory to the Required Lenders in their
sole discretion) relating to the Consensual Plan of Reorganization from the U.S.
Bankruptcy Court, on or prior to October 12, 2008;

 

(x)            the failure of the Debtors to complete the solicitation of the
Consensual Plan of Reorganization and a disclosure statement (in form and
substance satisfactory to the Required Lenders in their sole discretion)
relating thereto, on or prior to November 17, 2008;

 

(xi)           the failure of the Debtors to obtain an order from the U.S.
Bankruptcy Court confirming the Consensual Plan of Reorganization (in form and

 

4

--------------------------------------------------------------------------------


 

substance satisfactory to the Required Lenders in their sole discretion), on or
prior to December 1, 2008;

 

(xii)          the entry of an order amending, supplementing, staying,
reversing, vacating or otherwise modifying the Loan Documents or the Interim
Order or the Final Order or any Cash Management Order without the written
consent of the US Agents and all of the Lenders;

 

(xiii)         the Final Order, with respect to those matters covered by the
Interim Order and permitting the Credit Extensions hereunder which are not to
exceed $700,000,000 in principal amount and otherwise in form and substance
satisfactory to the US Agents, is not entered immediately following the
expiration of the Interim Order or within thirty (30) days after the entry of
the Interim Order by the U.S. Bankruptcy Court;

 

(xiv)        the payment of, or application for authority to pay, any
Pre-Petition claim without the US Agents’ and Required Lenders’ prior written
consent other than (A) payments made in accordance with the Budget, (B) payments
permitted under this Agreement, (C) payments to be made under customary first
day orders (including the Cash Management Order) acceptable to the US Agents and
the Required Lenders, (D) payments permitted under the Order or (E) payments as
may be consented to by the US Agents and the Required Lenders in writing and
approved by the U.S. Bankruptcy Court;

 

(xv)         subject to entry of the Final Order, the allowance of any claim or
claims under Section 506(c) of the Bankruptcy Code or otherwise against the
Administrative Agents, any Lender or any of the Collateral or against the Prior
Agent, any Prior Lender or any Collateral (as defined in the Pre-Petition Credit
Agreement);

 

(xvi)        the appointment of an interim or permanent trustee in any Chapter
11 Case or the appointment of a receiver or an examiner in any Chapter 11 Case
with expanded powers to operate or manage the financial affairs, the business,
or reorganization of such Debtor; or the sale without the Administrative Agents’
and Lenders’ consent, of all or substantially all of such Debtor’s assets either
through a sale under Section 363 of the Bankruptcy Code, through a confirmed
plan of reorganization in the Chapter 11 Cases, or otherwise that does not
provide for payment in full in cash of the Obligations and termination of
Lenders’ commitment to make Loans;

 

(xvii)       the dismissal of any Chapter 11 Case, or the conversion of any
Chapter 11 Case from one under Chapter 11 to one under Chapter 7 of the
Bankruptcy Code or any Loan Party shall file a motion or other pleading seeking
the dismissal of any Chapter 11 Case under Section 1112 of the Bankruptcy Code
or otherwise;

 

(xviii)      any Debtor shall file a motion seeking, or the U.S. Bankruptcy
Court shall enter an order granting, relief from or modifying the automatic stay
of Section 362 of the Bankruptcy Code (x) to allow any creditor to execute upon
or enforce a Lien on any Collateral of the Debtors in an aggregate amount value
that exceeds

 

5

--------------------------------------------------------------------------------


 

$100,000, (y) approving any settlement or other stipulation not approved by the
US Administrative Agent and the Required Lenders with any secured creditor of
any Debtor providing for payments as adequate protection or otherwise to such
secured creditor or (z) with respect to any Lien of or the granting of any Lien
on any Collateral to any state or local environmental or regulatory agency or
authority in an aggregate amount value that exceeds $100,000;

 

(xix)         the commencement of a suit or action against either Administrative
Agents or any Lender and, as to any suit or action brought by any Person other
than a Loan Party or a Subsidiary, officer or employee of a Loan Party, the
continuation thereof without dismissal for thirty (30) days after service
thereof on either Administrative Agents or such Lender, that asserts or seeks by
or on behalf of a Debtor, the Environmental Protection Agency, any state
environmental protection or health and safety agency, any official committee in
any Chapter 11 Case or any other party in interest in any of the Chapter 11
Cases, a claim or any legal or equitable remedy that would (a) have the effect
of subordinating any or all of the Obligations or Liens of the Agents or any
Lender under the Loan Documents to any other claim, or (b) have a material
adverse effect on the rights and remedies of the Administrative Agents or any
Lender under any Loan Document or the collectability of all or any portion of
the Obligations;

 

(xx)          the entry of an order in any Chapter 11 Case avoiding or requiring
repayment of any portion of the payments made on account of the Obligations
owing under this Agreement or the other Loan Documents;

 

(xxi)         the failure of any Debtor to comply with or perform, in any
material respect, any of the terms, conditions, covenants, or other obligations
under the Budget, the Interim Order, the Final Order or the Cash Management
Order;

 

(xxii)        the entry of an order in any of the Chapter 11 Cases granting
(A) any other super priority administrative claim other than the pari passu
administrative expense claims of the Prior Lenders or (B) Lien equal or superior
to that granted to the Agents (or any of them), on behalf of the Secured
Parties, other than (x) the Carve-Out Expenses up to the Carve-Out Amount and
(y) the Indenture Superpriority Claim solely with respect to perfected Indenture
Liens in Note Lien Collateral, in each case as set forth in the Interim Order or
the Final Order, as applicable; or

 

(xxiii)       the entry of an order or judgment by the U.S. Bankruptcy Court or
any other court in any of the Chapter 11 Cases: (y) modifying, limiting,
subordinating or avoiding the priority of the Obligations, the obligations
created in the Interim Order or Final Order, the “Obligations” under the
Pre-Petition Credit Agreement, or the perfection priority or validity of the
Liens granted hereunder, the Prepetition Liens or the Revolver Adequate
Protection Liens; or (z) imposing, surcharging or assessing against the Lenders,
Prior Lenders, their respective claims, the Collateral, or the Prepetition
Collateral, any costs or expenses, whether pursuant to section 506(c) of the
Bankruptcy Code or otherwise.”

 

(e)           The Credit Agreement is hereby amended by adding a schedule
entitled “Schedule 5.17 - Specified Permitted Store Closings”.

 

6

--------------------------------------------------------------------------------


 

§3.          Affirmation and Acknowledgment.

 

(a)           The Loan Parties hereby ratify and confirm all of their
Obligations to the Lenders and the Agents, including, without limitation, the
Loans outstanding and any Letters of Credit issued, and the Loan Parties hereby
affirm their absolute and unconditional promise to pay to the Lenders the
Obligations and all other amounts due under the Credit Agreement as amended
hereby.  The Loan Parties hereby confirm that the Obligations are and remain
secured pursuant to the Security Agreements and pursuant to all other
instruments and documents executed and delivered by the Loan Parties as security
for the Obligations.

 

(b)           Each pledgor under the Security Agreements hereby acknowledges
that it has read and is aware of the provisions of this Amendment and reaffirms
its pledge of all of its equity interest in the applicable Loan Party to the
Agents pursuant to the terms of (and subject to the limitations set forth in)
the Security Agreement as security for the Obligations under the Credit
Agreement as amended hereby and the other Loan Documents.

 

(c)           Each Guarantor hereby acknowledges that it has read and is aware
of the provisions of this Amendment and reaffirms its absolute and unconditional
guaranty of the Borrowers’ payment and performance of their respective
obligations pursuant to (and subject to the limitations set forth in) the Credit
Agreement as amended hereby and the other Loan Documents.

 

§4.          Representations and Warranties.  Each Loan Party hereby represents
and warrants to the Lenders and the Administrative Agents as of the First
Amendment Effective Date (as hereinafter defined) as follows:

 

(a)           Each of the Loan Parties has adequate corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

 

(b)           This Amendment has been duly authorized, executed and delivered by
each Loan Party and does not contravene any law, rule or regulation applicable
to any Loan Party or any of the terms of any Loan Party’s charter documents,
by-laws or other governing document or any indenture, agreement or undertaking
to which such Loan Party is a party.

 

(c)           The obligations of each of the Loan Parties under this Amendment,
the Credit Agreement and the other Loan Documents constitute its legal, valid
and binding obligations enforceable against it in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law).

 

(d)           All of the representations and warranties made by or on behalf of
each of the Loan Parties in the Credit Agreement and in the other Loan Documents
are true and correct on the date hereof as if made on and as of the date hereof,
except

 

7

--------------------------------------------------------------------------------


 

to the extent such representations and warranties expressly relate to an earlier
date or to the Specified Default.

 

(e)           Other than the Specified Defaults, no Default or Event of Default
has occurred and is continuing on the date hereof.

 

§5.          Conditions.  The provisions of this Amendment shall become
effective as of the date first set forth above (the “First Amendment Effective
Date”) upon satisfaction of the following conditions:

 

(a)           The U.S. Bankruptcy Court shall have approved the Borrowers’
entering into this Amendment on or prior to July 24, 2008, and such order shall
be entered within two (2) Business Days thereafter, in form and substance
reasonably satisfactory to the Agents and the Lenders, and such order shall be
in full force and effect and not stayed or modified as of the First Amendment
Effective Date.

 

(b)           Each Borrower, each Guarantor and the Required Lenders shall have
executed and delivered counterparts of this Amendment to the Administrative
Agents.

 

(c)           Each of the representations and warranties set forth in §4 hereof
shall be true and correct on and as of the date hereof.

 

(d)           The Administrative Agents shall have received from the Loan
Parties, for the account of each Lender which executes and delivers to the
Administrative Agents counterparts of this Amendment on or prior to July 22,
2008, a fee equal to 10 basis points on the aggregate amount of such Lender’s
Commitments under the Credit Agreement, which fee the Agents are authorized to
pay by charging to the Borrower’s Loan account.

 

(e)           The Administrative Agents shall have received Schedule 5.17 to the
Credit Agreement and such Schedule 5.17 shall be in form and substance
reasonably satisfactory to the Administrative Agents.

 

§6.          Covenants and Agreements.  Without any prejudice or impairment
whatsoever to any of the rights and remedies of the Administrative Agents or any
Lender contained in the Credit Agreement or any of the other Loan Documents or
in any agreement, document or instrument executed in connection therewith, each
of the Loan Parties covenants and agrees with the Administrative Agents and the
Lenders as follows:

 

(a)           Each Loan Party will comply and continue to comply with all of the
terms, covenants and provisions contained in the Credit Agreement and the other
Loan Documents to which each such Person is a party and any other instruments
evidencing or creating any of the Obligations except as such terms, covenants
and provisions are expressly modified in §2 hereof or this §6.

 

(b)           All disbursements made by the Loan Parties on and after the First
Amendment Effectiveness Date shall be made only in accordance with the Revised
Budget.  All necessary disbursements (including, without limitation, sales tax,
payroll and professional fees and retainers) shall be paid by the Loan Parties
as and

 

8

--------------------------------------------------------------------------------


 

when the same shall become due.  The Loan Parties shall not make any
disbursement unless such disbursement is reviewed and authorized by Conway,
DelGenio, Gries & Co. LLC.

 

(c)           Each Loan Party will at any time or from time to time execute and
deliver such further instruments, and take such further action as the Agents and
the Lenders may reasonably request, in each case further to effect the purposes
of this Agreement, the Credit Agreement, the other Loan Documents and all
documents, agreements and instruments executed in connection therewith.

 

§7.          Miscellaneous Provisions.

 

(a)           Except as otherwise expressly provided by this Amendment, all of
the terms, conditions and provisions of the Credit Agreement and the Loan
Documents shall remain the same.  It is declared and agreed by each of the
parties hereto that the Credit Agreement and the Loan Documents, as amended
hereby, shall continue in full force and effect, and that this Amendment and the
Credit Agreement and the Loan Documents shall be read and construed as one
instrument.  This Amendment shall constitute a “Loan Document” under the Credit
Agreement.

 

(b)           This Amendment shall be construed according to and governed by the
laws of the State of New York.

 

(c)           This Amendment may be executed in any number of counterparts, but
all such counterparts shall together constitute but one instrument.  In making
proof of this Amendment, it shall not be necessary to produce or account for
more than one counterpart signed by each party hereto by and against which
enforcement hereof is sought.  Delivery of an executed signature page of this
Amendment by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart thereof.

 

(d)           The Loan Parties hereby agree to pay to the Administrative Agents,
on demand by the Administrative Agents, all reasonable out-of-pocket costs and
expenses incurred or sustained by the Administrative Agents in connection with
the preparation of this Amendment (including legal fees).

 

(e)           This Amendment shall constitute a Loan Document under the Credit
Agreement, and all obligations included in this Amendment shall constitute
obligations under the Loan Documents and secured by the collateral security for
the Obligations.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

 

LINENS ‘N THINGS, INC.
LINENS ‘N THINGS CENTER, INC.
LINENS ‘N THINGS CANADA CORP.,
as Borrowers

 

 

 

 

 

By:

  /s/ FRANCIS M. ROWAN

 

 

Name: Francis M. Rowan

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION,
as US Administrative Agent, US Collateral Agent,
Lender and Issuing Bank

 

 

 

 

 

By:

  /s/ MARK J. FORTI

 

 

Name: Mark J. Forti

 

 

Title: Duly Authorized Signatory

 

 

 

 

 

 

 

GE CANADA FINANCE HOLDING COMPANY,
as Canadian Administrative Agent, Canadian Collateral
Agent, Lender and Issuing Bank

 

 

 

 

 

 

 

By:

  /s/ COLIN WOODYARD

 

 

  Name: Colin Woodyard

 

 

  Title: Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Lender and Issuing Bank

 

 

 

 

 

 

 

By:

    /s/ ANDREW CERUSSI

 

 

Name: Andrew Cerussi

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A. (CANADA BRANCH),
as Lender and Issuing Bank

 

 

 

 

 

 

 

By:

    /s/ MEDINA SALES DE ANDRADE

 

 

Name: Medina Sales De Andrade

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO RETAIL FINANCE, LLC,

 

as Lender and Issuing Bank

 

 

 

 

 

 

 

By:

    /s/ DANIELLE M. BALDINELLI

 

 

Name: Danielle M. Baldinelli

 

 

Title: AVP

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO FOOTHILL CANADA ULC,

 

as Lender and Issuing Bank

 

 

 

 

 

 

 

By:

    /s/ DANIELLE M. BALDINELLI

 

 

Name: Danielle M. Baldinelli

 

 

Title: AVP

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

LINENS HOLDING CO.

 

BLOOMINGTON, MN., L.T., INC.

 

LNT, INC.

 

LNT SERVICES, INC.

 

LNT WEST, INC.

 

VENDOR FINANCE, LLC

 

LNT LEASING II, LLC

 

LNT VIRGINIA LLC

 

LNT MERCHANDISING COMPANY LLC

 

LNT LEASING III, LLC

 

CITADEL LNT, LLC

 

LINENS ‘N THINGS INVESTMENT CANADA II
COMPANY

 

LINENS ‘N THINGS INVESTMENT CANADA I
COMPANY

 

 

 

 

 

By:

/s/ FRANCIS M. ROWAN

 

 

 Name: Francis M. Rowan

 

 

 Title: Chief Financial Officer

 

 

 

 

 

LINENS ‘N THINGS CANADA LIMITED
PARTNERSHIP, by Linens ‘N Things Investment
Canada II Company, its general partner

 

 

 

 

 

By:

/s/ FRANCIS M. ROWAN

 

 

 Name: Francis M. Rowan

 

 

 Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------